Judge Martin
concurring in part; dissenting in part.
I concur with that portion of the majority opinion which finds no error in defendant’s convictions. However, I respectfully dis*591sent from the majority’s holding that the trial court’s finding that “[t]he defendant was armed with or used a deadly weapon at the time of the offense” was evidence necessary to prove an element of the offense of first degree burglary, and was improperly considered by the trial court as a factor in aggravation of the sentence for that offense. I vote to affirm the sentence.
The indictment charging defendant with first degree burglary charged that defendant broke into and entered the victim’s motel room in the nighttime, while it was occupied, with the felonious intent to commit larceny. The trial court instructed the jurors that they must find that defendant intended to commit larceny at the time of the breaking or entering. The use of a deadly weapon is not an element of larceny; evidence of defendant’s possession or use of the deadly weapon was not necessary to prove the element, essential for conviction of first degree burglary, of defendant’s felonious intent.
The majority further states that defendant’s possession or use of the weapon was essential to prove the necessary elements of a breaking and an entry. I disagree. As pointed out in the majority opinion, a breaking may be actual or constructive; a constructive breaking may occur when some trick, such as knocking at the door, is used to induce the occupant to open the door in order for the accused to gain entry. State v. Wilson, 289 N.C. 531, 223 S.E. 2d 311 (1976). A constructive breaking may also occur when violence, or threat thereof, is employed in order for the accused to gain entry. State v. Jolly, 297 N.C. 121, 254 S.E. 2d 1 (1979). The evidence in the case sub judice tended to show that the victim was induced to open the door by defendant’s pounding on it. After the door was opened, the defendant continued his artifice by holding up a key and telling the victim that he had left his key in the door. While doing so, defendant approached the victim, pushed him, pointed a pistol at him and backed him into the room. The evidence of defendant’s possession and use of the firearm, while certainly relevant to show the degree of violence threatened by defendant, was not essential to prove the breaking as there was other evidence of trick (knocking on the door and representing that the victim had left his key in the door) and violence (pushing the victim) sufficient to prove a constructive breaking. Since the element of entry is satisfied by proof of “the least entry with the whole or any part of the body ... for the *592purpose of committing a felony . . Black’s Law Dictionary 478 (rev. 5th ed. 1979), evidence of defendant’s possession or use of a firearm was clearly unnecessary to prove the existence of that evidence.
In my view, the evidence of defendant’s possession and use of the firearm at the time of the commission of the first degree burglary was not necessary to prove any element of that offense and was properly considered as an aggravating factor. See State v. Toomer, 311 N.C. 183, 316 S.E. 2d 66 (1984) (defendant convicted of first degree burglary, first degree sexual offense and robbery with a firearm; although use of firearm was necessary to prove essential element of joinable offense, possession of the weapon was not essential element of first degree burglary and was properly considered as a factor in aggravation of punishment for that offense); State v. Chatman, 308 N.C. 169, 301 S.E. 2d 71 (1983) (defendant convicted of first degree rape, first degree sexual offense and first degree burglary; court properly found possession of weapon as factor in aggravation of the sentence for first degree burglary).
As long as they are not elements essential to the establishment of the offense ... all circumstances which are transac-tionally related to the . . . offense and which are reasonably related to the purposes of sentencing must be considered during sentencing. [Citations omitted.]
State v. Melton, 307 N.C. 370, 378, 298 S.E. 2d 673, 679 (1983).